United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                                                        October 6, 2003

                           UNITED STATES COURT OF APPEALS                           Charles R. Fulbruge III
                                FOR THE FIFTH CIRCUIT                                       Clerk
                               _______________________

                                      No. 03-10239
                                    Summary Calendar
                                _______________________


LEROY LEE,

                                                                      Plaintiff-Appellant,

                                              versus

DONNA TANOUE, Chairman
Federal Deposit Insurance Corporation

                                                                        Defendant-Appellee.


________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                        Fort Worth Division
                    Civil Docket 4:01-CV-835-BE
_________________________________________________________________



Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

               LeRoy Lee appeals the denial of his post-judgment motion

for new trial.            Because Lee filed his motion more than ten days

after the district court entered final judgment, the motion is

properly characterized as a Fed. R. Civ. P. 60(b) motion.                                   Harcon


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Barge Co., Inc. v. D & G Boat Rentals, Inc., 784 F.2d 665, 667 (5th

Cir. 1986).   Lee’s notice of appeal, which specifically designates

the post-judgment motion as the order being appealed, is timely

only as to the denial of that motion.        Thus, this Court reviews the

district court’s denial of the motion for an abuse of discretion.

See Halicki v. Louisiana Casino Cruises, Inc., 151 F.3d 465, 470

(5th Cir. 1998).

            The district court granted the FDIC’s motion for summary

judgment, concluding that Lee failed to commence his civil action

within the applicable 90-day window and also failed to exhaust his

disability discrimination claim.          Lee reasserted in his post-

judgment    motion   the   same   argument   as   was   contained   in   his

opposition to the motion for summary judgment, namely, that his

civil action was not time-barred.        After reviewing the briefs and

record, we find no error and affirm the district court’s denial of

the 60(b) motion.

AFFIRMED.




                                     2